Case 6:20-cv-02216-CEM-LRH Document 16 Filed 12/28/20 Page 1 of 3 PageID 61




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                              CASE NO. 6:20-cv-02216-CEM-LRH

PATRICIA M. GIBSON,

                Plaintiff,

vs.

AMERICAN EXPRESS COMPANY and
TRANS UNION, LLC,

            Defendants.
________________________________/

 UNOPPOSED MOTION OF DEFENDANT AMERICAN EXPRESS NATIONAL BANK
         FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 6(b), defendant American Express National

Bank (“American Express”), erroneously sued as American Express Company, moves for a

thirty (30) day extension of time to respond to the Complaint filed by plaintiff Patricia M.

Gibson (“Plaintiff”) and states:

        1.      Plaintiff filed the Complaint on December 4, 2020 (ECF No. 1), and served

American Express on December 9, 2020.

        2.      Pursuant to Federal Rule of Civil Procedure 12(a), American Express’s response

is currently due on December 30, 2020.

        3.      Undersigned counsel was only recently retained by American Express in this

matter and requires additional time in order to investigate the allegations of the Complaint,

advise American Express accordingly, and to prepare its response.

        4.      This request is made in good faith and not for the purpose of delay. Further, an

order granting this motion will not prejudice Plaintiff.



LA 52526366v2
Case 6:20-cv-02216-CEM-LRH Document 16 Filed 12/28/20 Page 2 of 3 PageID 62




        WHEREFORE, American Express respectfully requests that this Court extend its

deadline to respond to the Complaint by thirty (30) days, up to and including January 29, 2021.

                         LOCAL RULE 3.01(G) CERTIFICATION

        In compliance with Local Rule 3.01(g), counsel for American Express certifies that they

have conferred with Plaintiff’s counsel, who does not oppose the relief requested in this Motion.



Dated: December 28, 2020                   Respectfully submitted,

                                           By:    /s/ Brian C. Frontino
                                                  Brian C. Frontino
                                                  Florida Bar No. 95200
                                                  Kingsley C. Nwamah
                                                  Florida Bar No. 0118364
                                                  STROOCK & STROOCK & LAVAN LLP
                                                  200 South Biscayne Boulevard, Suite 3100
                                                  Miami, Florida 33131
                                                  Telephone: (305) 358-9900
                                                  Facsimile: (305) 789-9302
                                                  bfrontino@stroock.com
                                                  knwamah@stroock.com
                                                  lacalendar@stroock.com

                                                  Attorneys for Defendant
                                                         American Express National Bank




LA 52526366v2
Case 6:20-cv-02216-CEM-LRH Document 16 Filed 12/28/20 Page 3 of 3 PageID 63




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the

Clerk of the Court via CM/ECF on December 28, 2020, and served on the counsel and/or parties

of record listed below:

       Janet R. Varnell, Esq.                        Hans W. Lodge, Esq.
       Brian W. Warwick, Esq.                        Berger & Montague, PC
       Erika Roxanne Willis, Esq.                    43 SE Main St Ste 505
                                                     Minneapolis, MN 55414
       Matthew T. Peterson, Esq.                     Telephone: (612) 607-7794
       Varnell & Wawick, P.A.                        Fax: (612) 584-4470
       1101 E. Cumberland Avenue,                    Email: hlodge@bm.net
       Suite 201H #105
       Tampa, FL 33602                               Attorneys for Plaintiff
       Telephone: (352) 753-8600
       Email: jvarnell@varnellandwarwick.com
       Email: bwarwick@varnellandwarwick.com
       Email: ewillis@varnellandwarwick.com
       Email: mpeterson@varnellandwarwick.com

       Attorneys for Plaintiff


                                                      /s/ Brian C. Frontino
                                                      Brian C. Frontino




LA 52526366v2
